Title: From Thomas Jefferson to Christopher Ellery, 12 December 1801
From: Jefferson, Thomas
To: Ellery, Christopher


          
            Dec. 12. 1801.
          
          Th: Jefferson presents his compliments to mr Ellery. he is glad to recieve visits either of business or society at any hour of the forenoon. he generally goes out for exercise at noon. and is then engaged with company till candle-light, after which his friends will again find him entirely disengaged. he takes the liberty of mentioning this to mr Ellery, lest doubts on his part might deprive Th:J. of the pleasure of his visits which he shall be glad to recieve as often as convenient.
        